2 F.3d 1157
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joe HARTMAN, Plaintiff-Appellee,v.ARIZONA WHOLESALE SUPPLY COMPANY, Defendant-Appellant.
No.s 92-15591, 92-16200.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 10, 1993.*Decided Aug. 13, 1993.

Before SNEED, POOLE and TROTT, Circuit Judges.


1
MEMORANDUM**


2
We affirm on the basis of the reasons stated by the district court, both as to the summary judgment and to attorneys' fees for the proceedings below.  We deny the appellant's request for attorneys' fees for this appeal.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3